DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 appears to recite limitations which are present in claim 40. Although the wording is slightly different so that it is not a duplicate (performing in one step that which is performed in two in claim 40), Applicant is requested to review claim 42 and delete the claim if it does not further distinguish from claim 40.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “a connector for…coupling to a welding power supply to a renewable energy producer….” It is unclear what is coupled to what. Based on the previous claim limitation which was “for…coupling the welding power supply to a renewable energy producer….” it is assumed this first ‘to’ was intended to be ‘the.’


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0037953 to Matthews in view of US 2011/0082598 to Boretto (newly cited).
Regarding claims 23 and 32, Matthews discloses a welding system having a renewable energy producer configured to output renewable power (solar cell portion of  300 Fig. 3/Par. 0011), 
a welding device (“electric arc welder,” Par. 0011) configured to perform a welding operation with an engine-driven generator (generator portion of 300; “the electric generator is typically an engine power generator,” Par. 0040) (note: Matthews states that “the non-battery source can include an engine driven electric generator…and/or a solar cell,” Par. 0011; therefore, Matthews discloses both a renewable energy producer and engine-driven generator being present together in element 300), 
power storage circuitry/device (battery power source 310) configured to store electrical energy (Par. 0041) and configured to output stored power (Par. 0030), 
and control circuitry (selector, which is circuitry as in Par. 0011, and monitor, see Par. 0012) configured to
select [via the selector] one of the generator, storage circuitry, or renewable energy producer as a power source from the welding operation [Par. 0011], and
select [via the monitor and selector] the generator or producer as a charging source for the power storage circuitry [0012].
Matthews fails to disclose  the control circuitry being configured to select the power source based on the stability, amount of power available, or a cost of power.
Boretto teaches, in a system for controlling electrical power [see Abstract] including a renewable power source, generator, and storage systems [Par. 0038], and addressing the related problem of intelligently coordinating operation of systems with the grid, or coordination of alternative power sources from which a system may draw needed power with power from other sources [Boretto Par. 0003],  
a control circuitry [energy management system 112] configured to select a power source [Step 606, Fig. 6: “determine whether to supply electrical power…from electricity storage device or from other connected power source(s) by applying algorithm to determine power provision arrangement based on preset criteria,”] based on a cost of power available from a renewable energy producer [the algorithm “can include…one or more source characteristics of each of the one or more power sources,” Par. 0055, which source characteristics can include “a cost per unit of electrical power produced by the power source,” Claim 8, where the power source may include a solar cell(s), Par. Par. 0028]
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Matthews by utilizing control of charging and discharging and utilizing grid power as taught by Boretto in order to “reduce the cost of electricity to that person and allow reinvestment of the saved capital elsewhere,” [Boretto Par. 0011].

Regarding claims 24 and 35 Matthews further discloses that information is provided to the operator [0012] and the operator can use an operator interface configured to receive operator input indicative of an instruction or the control circuitry to select the renewable energy producer as the power source for the welding operation [a “manual selector” interface via which the operator may select the renewable energy source as power source, Par. 0011].
Regarding claims 25 and 38 Matthews further discloses that there is a connector (plug [0040]) for detachably coupling the renewable energy producer to the welding device. 
Regarding claims 26 and 37 Matthews further discloses power conversion circuitry (320, 330) that receives input power from one of the threes sources and converts to welding power [0041].
Regarding claims 29 and 39 Matthews further discloses the renewable energy producer comprises a solar energy producer [solar cell, Par. 0011].
Regarding claims 27 and 28 Matthews does not discuss the energy types from the energy producer being hydroelectric or wind.
However, hydroelectric and wind are standard energy types from energy providers and Boretto discloses power generation for the grid using hydroelectric [Par. 0025], wind [Par. 0028], and solar [Par. 0028].
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Matthews/Boretto by utilizing hydroelectric and/or wind energy types from an energy provider as in Boretto in order to avoid pollution and resource depletion in places where solar power is not viable or available.
Regarding claims 30 and 33 Matthews further discloses that the control circuitry is configured to select between the three types of power as the power source based on the power available from the renewable energy producer [Par. 0011: “[t]he automatic selector can be designed to determine which power source(s) is available and to select the best power supply configuration base don the available power sources.”]
Regarding claims 31 and 34 Matthews discloses that a power source is engaged to begin or increase charging based on the battery monitor [0012], but fails to disclose selecting the charging source based on a power requirement, duty cycle, or power demand.
However, Boretto teaches a charging source being selected based on a power requirement of the operation or a power demand of the renewable energy producer [“the renewable energy sources can be the primary source of energy to the storage systems and the demands of the facility….generators…can act as back up power for time-of-surge operations for load management, cost cutting measures against peak power grid source, and in the management of non-coincident demand baselines,” Par. 0038, and “the capability to differentiate from the various sources of power enables the system 200 to pick and choose which energy source to use to…charge the batter[y]…[this] allows the control of power and directly affects the cost of power,” Par. 0041]. It would have been obvious to one of ordinary skill in the art before the date of invention to modify Matthews/Boretto by selecting a charging source based on a power requirement or power demand (of the welding operation of Matthews) as taught by Boretto in order to improve load management and cost [Boretto Par. 0038].
Regarding claim 36 Matthews further discloses that the welding device comprises a welding power supply (abstract).

Claims 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Boretto and  in view of US 2008/0073330 to Diedrick.
Regarding claim 40, as best understood, Matthews discloses a welding system [Par. 0007] having a welder [Par. 0005];
a connector (plug [0040]) for detachably coupling a welding power supply (310, 320, 330) to a renewable energy producer (“solar cell” of 300, Fig. 3, Par. 0011) configured to output renewable power, and 
the welding power supply (310, 320, 330) receives an input power and outputs a welding power [0041] to a welder for a welding operation, the welding power supply comprising
power generation circuitry [the generator of 300, which necessarily includes circuitry at least to transfer electrical power to the other electrical elements in the system] configured to output generated power,
power storage circuitry [310] configured to store electrical power and output stored power (Par. 0030), and
control circuitry (selector, which is circuitry as in Par. 0011, and monitor, see Par.0012) configured to
select [via the monitor and selector] the generated power, stored power, or renewable power as the input power  to the welding power supply [Par. 0011: “a selector that selects current from the battery power source and/or the non-battery power source to supply current to the electric arc”],
select [via the monitor and selector] the generator or producer as a charging source for the power storage circuitry [Par. 0012]. Matthew fails to disclose how one of these two is selected.
However, Boretto teaches a control circuitry [energy management system 112] and a charging source being selected from a renewable energy producer [“renewable energy sources,” Par. 0038] or power generation circuitry [“generators” Par. 0038] based on a power requirement of the operation [“the renewable energy sources can be the primary source of energy to the storage systems and the demands of the facility….generators…can act as back up power for time-of-surge operations for load management, cost cutting measures against peak power grid source, and in the management of non-coincident demand baselines,” Par. 0038, and “the capability to differentiate from the various sources of power enables the system 200 to pick and choose which energy source to use to…charge the batter[y]…[this] allows the control of power and directly affects the cost of power,” Par. 0041]. It would have been obvious to one of ordinary skill in the art before the date of invention to modify Matthews/Boretto by selecting a charging source based on a power requirement as taught by Boretto (of the welding operation of Matthews) in order to improve load management and cost [Boretto Par. 0038].
Regarding the torch, Diedrick discloses a welding system that also connects to an electric power grid (44), includes an engine generator (30, 32) and a wire feeder (18). Diedrick also discloses a welding torch (24) [0016].
The advantage of utilizing a torch in the welding system is to perform MIG and/or TIG welding and achieve a high production rate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Matthews/Lewis by adding a torch as in Diedrick in order to perform MIG and/or TIG welding and achieve a high production rate, and to hold the welding electrode in use.
Regarding claim 41 Matthews further discloses that the power source is selected based on availability [0011] and that this avoids the arc being prematurely extinguished [0012].
Regarding claim 42 Matthews-Boretto teaches the control circuitry configured to select between the power generation circuitry and the renewable energy producer as the charging source based on the power requirement of the welding operation, as set forth with respect to claims 40 above, where the power generation circuitry and the renewable energy producer are selected as the charging source as set forth with respect to claim 40 above. 
Response to Arguments
Applicant’s arguments have been considered. Arguments against Lewis are moot as a new reference has been applied, above. Arguments against Matthew teaching selecting the charging source as in claim 40 are moot as a new reference is applied to teach this, above.
Conclusion                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761